COURT OF APPEALS
                                    Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00359-CV                                         (Tr.Ct.No. C-2105-07-G)

MIRTA ZORRILLA,                                                                 Appellant,
                                            v.

AYPCO CONSTRUCTION II, LLC
AND JOSE LUIS MUNOZ,                                                            Appellees.

                  On appeal to this Court from Hidalgo County, Texas.

                                        

                                     JUDGMENT
On appeal from the 370th District Court of Hidalgo County, Texas, from a judgment signed
February 27, 2012. Opinion by Justice Nelda V. Rodriguez.

THIS CAUSE was submitted to the Court on March 28, 2013, on oral argument, the record, and
briefs. These having been examined and fully considered, it is the opinion of the Court that
there was some error in the judgment of the court below, and said judgment is hereby
AFFIRMED AS MODIFIED.

Costs of the appeal are adjudged fifty percent against appellant, MIRTA ZORRILLA and fifty
percent against appellees, AYPCO CONSTRUCTION II, LLC AND JOSE LUIS MUNOZ. It is
further ordered that this decision be certified below for observance.

                                      
                             DORIAN E. RAMIREZ, CLERK